Citation Nr: 0525269	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1967.  He was awarded a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Atlanta, Georgia.  

In June 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran did not serve in the Republic of Vietnam.

3.  There is no evidence of prostate cancer in service, or 
within one year post-service, and no competent medical 
evidence linking the veteran's prostate cancer with his 
period of active service, to include the veteran's claimed 
exposure to herbicide agents.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2002); 38 
C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001 and June 2004.  Since these letters essentially provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decisions on 
appeal, the statements of the case (SOCs) and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2005 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the initial notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran.   

The claims folder contains service medical records, treatment 
records from VA medical centers in Oakwood and Decatur, 
internet articles, as well as private medical evidence from 
East Georgia Urologic Associates (Dr. Jones) and Emory 
Clinic.  The veteran was afforded a QTC examination for VA 
purposes in April 2002 and a VA examiner, in July 2004, 
reviewed the veteran's claims folder and provided a medical 
opinion.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Additionally, where a veteran had active and continuous 
military service for 90 days or more during a period of war, 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of the veteran's separation 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Medical evidence of record indicates that the veteran has a 
current diagnosis of prostate cancer.  The veteran's primary 
contention is that he currently has prostate cancer as a 
result of in-service exposure to Agent Orange in Vietnam.  
Alternatively, he contends that his prostate cancer was 
linked to gonorrhea contracted in service.

"Service in the Republic of Vietnam" entitles a veteran to 
a presumption of Agent Orange exposure.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii), 313(a).  

As indicated, the veteran has a current diagnosis of prostate 
cancer, which was reportedly diagnosed in 1997.  Thus, there 
is evidence of a disease presumptively associated with 
herbicide-exposed veterans.  Presumptive service connection, 
however, requires that the veteran have in-service exposure 
to herbicides.  As indicated above, exposure to herbicides is 
presumed for a veteran who had the requisite service in the 
Republic of Vietnam.  Therefore, the Board must determine 
whether the veteran served in the Republic of Vietnam.

The Board notes that "Service in the Republic of Vietnam" is 
not clearly defined for the purposes of determining whether 
or not a veteran had service in Vietnam.  However, in 
discussing similar language found in 38 U.S.C.A. § 
101(29)(A), the VA General Counsel held that service in a 
deep water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

In this case, there is no evidence indicating that the 
veteran actually served in Vietnam.  Service personnel 
records confirm that the veteran was deployed aboard the USS 
Dale to the waters adjacent to Vietnam during the Vietnam 
Era, however, such records are negative for any evidence that 
the veteran's service involved actual duty or visitation to 
Vietnam.  As such, in-service exposure to herbicides cannot 
be presumed.

The Board acknowledges that the veteran has been awarded a 
Vietnam Service Medal, however, receiving such medal is not 
an indication that the veteran actually served in Vietnam.  A 
Vietnam Service Medal was awarded if a veteran served between 
July 4, 1965 and March 28, 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of the operations in 
Vietnam.  United States of America Department of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
20, July 1990.  This medal, contrary to the veteran's 
assertions, does not establish an actual presence in Vietnam, 
and cannot be used to support a presumption of Agent Orange 
exposure.

Therefore, without evidence that the veteran was ever present 
in the Republic of Vietnam or that he ever came nearer to 
Vietnam than offshore in a deep water vessel, exposure to 
Agent Orange cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  
Finally, there is no evidence that the veteran's duty in the 
Navy (his military occupational specialty equated to a 
civilian occupation of stationary engineer) resulted in his 
exposure to herbicides.   

The Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee, supra.  On review, however, 
there is no medical evidence of record suggesting that direct 
service connection is warranted on the theory that the 
veteran's prostate cancer developed during his military 
service.  Service medical records, including a January 1967 
separation examination, are silent for a diagnosis of 
prostate cancer.  Furthermore, there is no evidence of 
prostate cancer during the veteran's first year after 
discharge from active service and no evidence linking 
prostate cancer to service.  The veteran was first diagnosed 
with prostate cancer in 1997, approximately 30 years after he 
was discharged from service.  

The Board acknowledges an October 1966 complaint of pain 
around the pubic area; the veteran's prostate was noted as 
large with firmness on the right side.  A VA examiner, in 
July 2004, had the opportunity to review the entire claims 
folder and concluded that the prostate firmness in 1966 was 
less than likely related to the development of the veteran's 
prostate cancer.  The examiner could not establish a 
relationship between the veteran's prostate cancer and 
service.  Therefore, service connection for prostate cancer 
on a direct basis is not warranted.

In a February 2004 statement, the veteran revealed that while 
he had no actual proof that he contracted gonorrhea 
inservice, he recalled being treated for such disease by 
"Doc Love."  On review, there is no medical evidence 
showing a diagnosis of gonorrhea in service.  Even assuming, 
but not conceding, a diagnosis of gonorrhea in service, there 
is also no objective evidence of record linking gonorrhea to 
the development of the veteran's prostate cancer.

In sum, there is no evidence that prostate cancer manifested 
itself during service or within one year following discharge.  
Further, the veteran is not presumed to have been exposed to 
herbicides during service and there is no evidence of actual 
in-service exposure to herbicides.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



ORDER


The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


